Case 2:18-cv-08518-RGK-AFM Document 195-1 Filed 02/08/21 Page 1 of 3 Page ID
                                 #:4792


 1
 2
 3
 4
 5
 6
 7
 8
 9                           UNITED STATES DISTRICT COURT
10                          CENTRAL DISTRICT OF CALIFORNIA
11
      COVVES, LLC,                              Case No. 2:18-cv-08518-RGK-AFM
12
              Plaintiff,                        [PROPOSED] ORDER ON
13                                              PLAINTIFF’S MOTION FOR
         v.                                     RECONSIDERATION OF
14                                              DECISION ON MOTION TO
      DILLARD’S, INC. a Delaware                RE-OPEN CASE AFTER
15    Corporation;                              BREACH OF SETTLEMENT
      KOHL’S CORPORATION, a                     AGREEMENT
16    Wisconsin Corporation;
      SAKS & COMPANY LLC., a                    Hon. R. Gary Klausner
17    Delaware Corporation;                     United States District Court Judge
      TARGET BRANDS, INC. a Minnesota           Hearing Date: March 1, 2021
18    Corporation;                              Time: 9:00 a.m.
      EXPRESS INC., a Delaware                  Courtroom: 850, 255 E. Temple St.,
19    Corporation;                              Los Angeles, CA 90012
      TILLY’S, INC. a Delaware
20    Corporation;
      NORDSTROM, INC., a Washington
21    Corporation;
      WEST MARINE, INC., a Delaware
22    Corporation,
      and
23    ZULILY, INC. a Delaware
      Corporation.
24
              Defendants.
25
26         THIS MATTER having come before the Court upon the Motion For

27 Reconsideration of Decision on Motion to Re-Open Case After Breach of Settlement
28 Agreement (the “Motion”) filed by The McArthur Law Firm, PC for Plaintiff Covves,
                                           1
     [PROPOSED] ORDER PLTF’S MOTION FOR                  CASE NO.: 2:18-CV-08518-RGK-AFM
     RECONSIDERATION
Case 2:18-cv-08518-RGK-AFM Document 195-1 Filed 02/08/21 Page 2 of 3 Page ID
                                 #:4793


 1 LLC (“Plaintiff”) and the Court having considered the papers submitted in support of
 2 and in opposition to the Motion and the arguments of counsel during the hearing, and
 3 for good cause shown, the Court makes the following ruling:
 4         The Motion fails to meet its burden in asking the Court to reconsider its ruling on
 5 the Motion to Re-open and, accordingly, IT IS SO ORDERED and adjudged that
 6 Plaintiff’s Motion is hereby DENIED, in its entirety.
 7
 8 Dated:                                   , 2021
 9
10
                                                 HON. JUDGE R. GARY KLAUSNER
11                                               UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
     [PROPOSED] ORDER PLTF’S MOTION FOR                        CASE NO.: 2:18-CV-08518-RGK-AFM
     RECONSIDERATION
Case 2:18-cv-08518-RGK-AFM Document 195-1 Filed 02/08/21 Page 3 of 3 Page ID
                                 #:4794


 1                               CERTIFICATE OF SERVICE
 2
   Case Name: Covves, LLC v. Dillard’s, Inc. et al.
 3 Case No.: 2:18-cv-08518-RGK-AFM
 4
   IT IS HEREBY CERTIFIED THAT:
 5
 6        I, the undersigned, declare under penalty of perjury that I am a citizen of the
   United States over 18 years of age. My business address is 1 Park Plaza, Twelfth
 7 Floor, Irvine, CA 92614. I am not a party to the above entitled action.
 8
          I have caused service of the following documents, described as:
 9
                [PROPOSED] ORDER ON PLAINTIFF’S MOTION FOR
10   RECONSIDERATION OF DECISION ON MOTION TO RE-OPEN CASE
                  AFTER BREACH OF SETTLEMENT AGREEMENT
11
12 on the following parties by electronically filing the foregoing on February 8, 2021
   with the Clerk of the District Court using its ECF System, which electronically
13
   notifies them.
14
          Stephen C. McArthur                     Attorneys for Plaintiff
15
          Thomas E. Dietrich
16        THE MCARTHUR LAW FIRM, PC
          11400 W. OLYMPIC BLVD. SUITE 200
17
          LOS ANGELES, CA 90064
18
19          I declare under penalty of perjury under the laws of the State of California that
     the foregoing is true and correct.
20
21
      Date:   February 8, 2021      By:    /s/ Caitlin C. Blanche
22
                                           Caitlin C. Blanche
23
24
25
26
27
28
                                                 3
     [PROPOSED] ORDER PLTF’S MOTION FOR                         CASE NO.: 2:18-CV-08518-RGK-AFM
     RECONSIDERATION
